department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip tl-n-2503-01 uilc internal_revenue_service national_office field_service_advice memorandum for lon b smith acting associate chief_counsel financial institutions and products cc fip from subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer counterparty a counterparty b date x a b c d date date dollar_figurea dollar_figureb tl-n-2503-01 dollar_figurec dollar_figured dollar_figuree e f g dollar_figuref y dollar_figureg issue the sole issue set forth in your field_service_advice fsa request is whether taxpayer is permitted to deduct the built-in_loss on the old swaps where they are closed out by entering into off-market new swaps with excess fixed rate payments to cover the built-in_loss conclusion no the built-in_loss is not allowed absent a termination_payment equal to the built-in_loss facts the facts as set forth in your fsa request and the materials submitted therewith are as follows taxpayer entered into a notional_principal_contract swap a with counterparty a on date the trade_date with a notional amount of x taxpayer paid the fixed rate of a and counterparty a paid the floating rate which was b for the initial calculation period on the same day taxpayer entered into an interest_rate_swap with counterparty b swap b as with swap a the notional amount was x taxpayer paid the fixed rate of c and counterparty b paid the floating rate which was d for the initial calculation period the fsa request states that neither swap a nor swap b are hedges under sec_1_1221-2 of the income_tax regulations taxpayer asserts that it effectively made termination_payments to counterparty a and counterparty b to terminate swap a and swap b the old swaps on date taxpayer received from counterparty a a document that stated taxpayer had agreed to pay a termination fee of dollar_figurea with respect to swap a the next day taxpayer received a letter from counterparty a explaining that the tl-n-2503-01 fair_market_value of swap a at the time of termination was a loss of dollar_figureb an amount substantially greater than dollar_figurea on date taxpayer received an unwind confirmation from counterparty b confirming that taxpayer would pay dollar_figurec to terminate swap b on the same day counterparty b sent a letter to taxpayer stating that the cost of swap b dollar_figured an amount substantially greater than dollar_figurec was rolled into a new swap at the same time taxpayer terminated the old swaps taxpayer entered into two new swaps each with a trade_date of date both swaps had a notional amount of x the swap entered into with counterparty a swap c required taxpayer to pay the fixed rate of e with counterparty a paying the floating rate which was f for the initial calculation period the swap entered into with counterparty b swap d required taxpayer to pay the fixed rate of g with counterparty b paying the floating rate which was f for the initial calculation period neither swap c nor swap d provided for an up-front payment to taxpayer taxpayer asserts that the old swaps were entered into in connection with a variable rate borrowing and terminated in connection with the termination of that variable rate borrowing likewise taxpayer asserts the new swaps related to the resumption of a variable rate borrowing swap c and swap d the new swaps were off-market swaps the fsa request states that the new swaps had an aggregate embedded economic loss of approximately dollar_figuree taxpayer appears to have terminated the old swaps and structured the new swaps to ensure taxpayer would be obligated to pay amounts over the life of the new swaps to compensate each counterparty for the termination of the old swaps taxpayer acknowledges that the cost of terminating swap b was rolled into the cost of swap d the paperwork terminating swap a does not state that the cost was rolled into swap c but the fsa request states that the financial worksheets presented by taxpayer reflect the same book treatment for swap a and swap b furthermore taxpayer has not claimed deductions in the amounts that were specified as termination fees but instead has claimed deductions for the amount of loss on the old swaps taxpayer did however make a payment of dollar_figureg taxpayer claimed deductions for termination_payments in the amount of dollar_figureb and dollar_figured the total claimed deduction was dollar_figuref the revenue_agent disallowed those deductions law and analysi sec_1 it appears that for book purposes taxpayer amortized the built-in_loss on the old swaps over the life of the new swaps tl-n-2503-01 a termination_payment is defined as a payment made to extinguish or assign the remaining rights and obligations of a party under a notional_principal_contract sec_1_446-3 any economic benefit given or received in lieu of a termination_payment is a termination_payment sec_1_446-3 a termination_payment includes a payment made between the original parties to the contract sec_1_446-3 a party to a notional_principal_contract recognizes the termination_payment in the year the contract is extinguished sec_1 h the commissioner may depart from the rules of sec_1_446-3 as necessary to reflect the appropriate timing of income and deductions if a taxpayer enters into a notional_principal_contract with a principal purpose of creating a material distortion_of_income sec_1_446-3 taxpayer relies on fsa199905002 in support of its position fsa involved a taxpayer that assigned a swap to a third party the assignment obligated the taxpayer to make an assignment payment to the third party the taxpayer then entered into an off-market swap with the third party the off-market swap obligated the third party to make an up-front payment which was equal to the assignment payment since the up-front payment and assignment payment were equal no cash actually exchanged hands the fsa held that the taxpayer was entitled to deduct the assignment payment and that the funding of the assignment payment through the loan up-front payment did not create the type of distortion in income that should be remedied through the anti-abuse rule_of sec_1_988-2 because the old swaps have been extinguished at least in form taxpayer may argue that the built-in_loss may be deducted because it effectively paid an amount equal to the loss by entering into an off-market swap sec_1 h however a termination_payment is specifically defined as a payment made to extinguish a notional_principal_contract sec_1_446-3 in this case taxpayer has not made a termination_payment on either of the old swaps because it did not make an actual payment to either counterparty a or counterparty b taxpayer’s reliance on fsa is misplaced that fsa was decided before the effective date of sec_1_446-3 so the notional_principal_contract regulations were not considered furthermore the prior fsa involved three different parties the taxpayer had entered into a swap with a counterparty but the taxpayer then assigned that swap to a third party and entered into a new swap with the third party in short the old swap and the new swap were entered into with as you know fsas may not be relied on as authority tl-n-2503-01 different counterparties in this case taxpayer has terminated the old swaps and entered into the new swaps with the same counterparties taxpayer argues that the economic benefit is a payment in lieu of a termination_payment under sec_1_446-3 in particular taxpayer argues that it indirectly gave an economic benefit to the counterparties because the new swaps did not require that the counterparties make an up-front payment to compensate for the above market fixed rate payment being paid_by taxpayer while it may be true that an up-front payment might be expected in an off-market swap an up-front payment would not have been made here because the excess payments made by taxpayer were designed to compensate for the built-in_loss on the old swaps as such there seems to be little justification for deeming a payment moreover the regulations define a termination_payment in terms of a payment made or received implying that an actual payment must occur sec_1_446-3 the economic benefit rule_of sec_1_446-3 should be read consistently with the general definition of termination_payment it is a well-settled principle of statutory interpretation that provisions of law should be interpreted consistently with each other see 169_f3d_474 no additional economic benefit has been provided that approximated or was equivalent to a payment since the counterparties were in the same position they were before the old swaps were terminated they were not provided and did not receive any benefit from entering into the new swaps the above analysis is consistent with the use of the term payment in other regulations the economic_performance regulations define a payment as the furnishing of cash or cash equivalents or the netting of offsetting accounts and not the furnishing of a note or other evidence_of_indebtedness sec_1 g ii a although not specifically applicable to notional_principal_contracts those regulations suggest that there must be an outlay of cash for there to be a termination_payment if this matter were to advance to litigation we would recommend consideration and further development of two other arguments an argument might generally a taxpayer is treated as receiving income under the economic benefit theory where the taxpayer has the absolute right to income set_aside for the taxpayer or where a payment has been made on the taxpayer’s behalf see 64_tc_245 old colony trust co u s pincite taxpayer has not set_aside funds for either counterparty a or counterparty b nor has taxpayer made any payments on behalf of either counterparty tl-n-2503-01 be made that the anti-abuse_rules of sec_1_446-3 apply to the new swaps as explained above it appears that taxpayer terminated the old swaps and entered into the new swaps with a principal purpose of materially distorting income and deductions it can be argued that taxpayer’s income would be distorted if it could deduct the asserted termination_payment currently since the payments will actually be made over the term of the new swaps it also might be argued based on the overall economics of the transaction that terminating the old swaps and entering into the new swaps does not result in a deductible loss a loss is allowable as a deduction for federal_income_tax purposes only if it is bona_fide and reflects actual economic consequences an artificial loss lacking economic_substance is not allowable see 157_f3d_231 3d cir cert_denied 526_us_1017 tax losses such as these which do not correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible under the internal_revenue_code and regulations 840_f2d_478 7th cir to be deductible a loss must be a genuine economic loss 77_f2d_446 8th cir to be deductible a loss must be actual and real sec_1_165-1 only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss taxpayer has structured the new swaps in order to pay the termination_payment due over the life of the new swaps instead of currently by rolling the losses on the old swaps into the new swaps taxpayer will pay the amount of the embedded loss over the life of the new swaps thus in substance it can be argued that a loss should not be permitted indeed for book purposes the loss was only taken over the life of the new swaps with respect to transactions that occurred prior to the effective date of sec_1092 courts have held that losses_incurred in certain straddle transactions were not deductible because the transactions lacked economic_substance see 862_f2d_400 865_f2d_1088 9th cir aff’g 87_tc_1087 the straddle transactions were prearranged to generate a loss for tax purposes while deferring the offsetting unrealized gains somewhat similarly the termination of the old swaps and the establishment of the new swaps were prearranged to recognize a current loss upon the termination of the old swaps while deferring the payment of that loss over the terms of the new swaps case development hazards and other considerations tl-n-2503-01 although we believe that fsa is not a relevant statement of the irs litigation position for the reasons stated above we also believe that it would be appropriate if taxpayer relies on it to point out that it simply does not address the economic_substance precedents discussed above this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views we would be pleased to provide ongoing assistance as this case develops please call kate sleeth pincite-3097 if you have any further questions alvin j kraft chief branch office of associate chief_counsel financial institutions products by patrick e white assistant to the chief branch
